Citation Nr: 0637616	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, including secondary to service-connected sleep 
apnea.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1994.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Philadelphia, Pennsylvania, which denied a claim for service 
connection for a schizoaffective disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed 
schizoaffective disorder began in service and that he has had 
mental problems, including hearing voices and anxiety, since 
that time.  Service medical records include June 1994 
notations of schizoid personality traits.

In March 2005, the Board of Veterans' Appeals (Board) issued 
a decision which denied the benefit sought.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veteran's Claims (Court), and in July 2006 the 
Court granted a Joint Motion for Remand (Joint Motion).  The 
Joint Motion indicated that a remand was warranted to afford 
the veteran a VA examination and medical opinion to address 
the in-service notation of schizoid personality traits.  

The veteran was provided duty-to-assist notification letters 
in 2001 and 2006.  Significantly, however, the letters only 
included information regarding establishing a service 
connection claim.  The letters did not specifically ask him 
to provide any evidence in his possession and did not include 
information regarding the assignment of a disability rating 
or effective date.  Therefore, the letters do not satisfy the 
applicable notification requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notification letter 
which (1) specifically asks him to provide 
any evidence in his possession; and (2) 
addresses Dingess.  The letter should 
advise the veteran that the schedular or 
extraschedular disability rating is 
determined by applying relevant diagnostic 
codes in the rating schedule, found in 
title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as 
much as 100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the claimant 
could submit (or ask VA to obtain) that are 
relevant to establishing a disability-e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, and 
any other evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of the award of service 
connection and the assigned disability 
rating(s) will be determined based on when 
VA receives the claim and when the evidence 
that establishes the basis for a disability 
rating that reflects that level of 
disability was submitted.

2.  Obtain a VA examination and medical 
opinion to address the in-service notation 
of schizoid personality traits.  The 
examiner must explain whether a connection 
exists between the currently diagnosed 
schizoaffective disorder and the schizoid 
personality traits noted in service.  The 
claims file must be reviewed by the 
examiner in connection with requested 
opinion.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  Thereafter, the RO should readjudicate the 
claim on appeal.  If the benefit sought remains 
denied, the RO should furnish a supplemental 
statement of the case (SSOC) to the veteran and 
his attorney.  After the veteran and his 
attorney have been given an opportunity to 
respond to the SSOC, the claims file should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


